—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered April 4, 1997, convicting him of criminal possession of a controlled substance in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that a police detective’s testimony *788and the People’s summation improperly made references to a prior uncharged crime. Any prejudice to the defendant that might have arisen from the detective’s testimony was alleviated when the court gave prompt curative instructions. Moreover, since the defendant failed to request additional instructions, his challenge to the adequacy of the instructions is unpreserved for appellate review (see, CPL 470.05 [2]; People v Santiago, 52 NY2d 865; People v Reyes, 248 AD2d 412). The defendant’s contention with respect to the People’s summation comment is unpreserved for appellate review, since the defendant made only a general objection to the comment (see, CPL 470.05 [2]; People v Utley, 45 NY2d 908). In any event, any error was harmless in light of the overwhelming evidence of guilt (see, People v Crimmins, 36 NY2d 230).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Thompson, J. P., Krausman, Goldstein and Luciano, JJ., concur.